307 S.W.3d 230 (2010)
Ronnie Duane ELLISON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70321.
Missouri Court of Appeals, Western District.
April 13, 2010.
Susan E. Summers, for Appellant.
Dora A Fichter, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Ronnie Ellison appeals from the motion court's denial of his Rule 24.035 motion and contends that the motion court erred in not vacating his guilty plea because his plea counsel was ineffective. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).